DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 10 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (U.S. Publication No. 2013/0085698, hereinafter Wade) in view of Stein (U.S. Patent No 2,899,637, hereinafter Stein).
	With respect to Claim 1, Wade discloses an electronic apparatus comprising: a detecting unit [30; fig 2] that detects a magnetic field and outputs a detection value corresponding to the detected magnetic field; a correcting unit [64; fig 6] that corrects the detection value based on the properties of various electrical components therein [para 63; level of light; para 26 says correct for power, para 27  corrects for a number of prepared identified parts and para 40 indicates that a battery is a part that powers the device]; and a determining unit [40; fig 2] that determines, based on the corrected detection 
	While Wade doesn’t explicitly state that the correction uses information prepared for i) a battery and still image shooting mode, ii) for battery and a moving image shooting mode, iii) for an AC adapter and iv) a still image shooting mode and for an AC adapter and a moving shooting mode.  Wade shows a general calibration of a compass based on magnetic interference from various internal electronic components, including from batteries [para 25], and uses memory to store information about specific components and can recognize which components are present to apply the proper correction, [para 27 and 28].
	The examiner takes official notice as to the existence of cameras that use either batteries (commonly AAs), a single battery (a rechargeable Li-Ion) or AC power (surveillance cameras).  Therefore one of ordinary skill in the art would find AC power to be one of the various electrical components that Wade would calibrate for.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to correct Wade’s compass based upon the specific power source being used, either batteries or an AC adapter for the benefit of more accurate results.
	Wade does not disclose a correction based on a still image shooting mode vs a moving image shooting mode.
	Stein discloses correcting magnetic readings based on motion.  See column 6, lines 28-44.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wade such that the correcting unit uses information based on motion during shooting, i.e. still mode vs moving mode, in order to reduce error in the magnetic reading caused by motion.

	Further citations will refer to Wade unless otherwise noted.
	With respect to Claim 8, Wade discloses further comprising a memory storing the first, the second information, the third information and the fourth information.  Para 27 indicates a memory that stores the calibration information that corresponds to the serial numbers of electronic components.
	With respect to Claim 9, Wade discloses a method comprising: causing a detecting unit [30] of an electronic apparatus to detect a magnetic field [para 6] and output a detection value corresponding to the detected magnetic field; correcting causing a correcting unit [64] of the electronic apparatus to correct the detection value based on the properties of various electrical components therein [para 63; level of light; para 26 says correct for power, para 27 corrects for a number of identified parts and para 40 indicates that a battery is a part that powers the device]; and determining [via 40], using based on the corrected detection value as corrected by the correcting unit, an azimuth in which a predetermined surface of the electronic apparatus is directed.
	While Wade doesn’t explicitly state that the correction uses information prepared for i) a battery and still image shooting mode, ii) for battery and a moving image shooting mode, iii) for an AC adapter and iv) a still image shooting mode and for an AC adapter and a moving shooting mode.  Wade shows a general calibration of a compass based on magnetic interference from various internal electronic components, including from batteries [para 25], and uses memory to store information about specific components and can recognize which components are present to apply the proper correction, [para 27 and 28].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to correct Wade’s compass based upon the specific power source being used, either batteries or an AC adapter for the benefit of more accurate results.
	Wade does not disclose a correction based on a still image shooting mode vs a moving image shooting mode.
	Stein discloses correcting magnetic readings based on motion.  See column 6, lines 28-44.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wade such that the correcting unit uses information based on motion during shooting, i.e. still mode vs moving mode, in order to reduce error in the magnetic reading caused by motion.
	Additionally each combination of i) a battery and still image shooting mode, ii) for battery and a moving image shooting mode, iii) for an AC adapter and iv) a still image shooting mode and for an AC adapter and a moving shooting mode would be obvious combinations that the combination of Wade and Stein would correct for as they are combinations of two well-known sources of error in magnetic readings, interference from the power source and errors from motion.
	With respect to Claim 10, Wade discloses a non-transitory storage medium that stores a program for causing a computer to execute a method, the method comprising: causing a detecting unit [30] of an electronic apparatus to detect a magnetic field [para 6] and output a detection value corresponding to the detected magnetic field; correcting causing a correcting unit [64] of the electronic apparatus to correct the detection value based on the properties of various electrical components 
	While Wade doesn’t explicitly state that the correction uses information prepared for i) a battery and still image shooting mode, ii) for battery and a moving image shooting mode, iii) for an AC adapter and iv) a still image shooting mode and for an AC adapter and a moving shooting mode.  Wade shows a general calibration of a compass based on magnetic interference from various internal electronic components, including from batteries [para 25], and uses memory to store information about specific components and can recognize which components are present to apply the proper correction, [para 27 and 28].
	The examiner takes official notice as to the existence of cameras that use either batteries (commonly AAs), a single battery (a rechargeable Li-Ion) or AC power (surveillance cameras).  Therefore one of ordinary skill in the art would find AC power to be one of the various electrical components that Wade would calibrate for.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to correct Wade’s compass based upon the specific power source being used, either batteries or an AC adapter for the benefit of more accurate results.
	Wade does not disclose a correction based on a still image shooting mode vs a moving image shooting mode.
	Stein discloses correcting magnetic readings based on motion.  See column 6, lines 28-44.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wade such that the correcting unit uses information based on motion during 
	Additionally each combination of i) a battery and still image shooting mode, ii) for battery and a moving image shooting mode, iii) for an AC adapter and iv) a still image shooting mode and for an AC adapter and a moving shooting mode would be obvious combinations that the combination of Wade and Stein would correct for as they are combinations of two well-known sources of error in magnetic readings, interference from the power source and errors from motion.
	With respect to Claim 23, the combination of Wade and Stein disclose wherein the electronic apparatus includes a memory storing the first and the second information.  Para 27 indicates a memory that stores the calibration information that corresponds to the serial numbers of electronic components.
	With respect to Claim 24, the combination of Wade and Stein disclose that the correcting unit corrects the detection value based on fifth information in a case where the power source connected to the electronic apparatus is batteries included in a removable unit and the operation mode of the electronic apparatus is the still image shooting mode, and wherein the correcting unit corrects the detection value based on sixth information in a case where the power source connected to the electronic apparatus is the batteries included in the removable unit and the operation mode of the electronic apparatus is the moving image shooting mode.
	With respect to Claim 25, the combination of Wade and Stein disclose that the first information is updated based on a state of the power source connected to the electronic apparatus.  Para 50 indicates operational states.
	With respect to Claim 26, Wade discloses that the predetermined surface corresponds to a light receiving surface of an imaging sensor.  Para 7 indicates camera

	With respect to Claim 28, the combination of Wade and Stein disclose that the electronic apparatus is an apparatus acting as a mobile phone.  Para 2
	With respect to Claim 29, the combination of Wade and Stein disclose that the electronic apparatus is an apparatus acting as a navigation apparatus.  Para 7
	With respect to Claim 30, the combination of Wade and Stein disclose further comprising causing the correcting unit to correct the detection value based on fifth information in a case where the power source connected to the electronic apparatus is batteries included in a removable unit and the operation mode of the electronic apparatus is the still image shooting mode; and causing the correcting unit to correct the detection value based on sixth information in a case where the power source connected to the electronic apparatus is the batteries included in the removable unit and the operation mode of the electronic apparatus is the moving image shooting mode
	With respect to Claim 31, the combination of Wade and Stein disclose that the first information is updated based on a state of the power source connected to the electronic apparatus.  Para 50 indicates operational states.
	With respect to Claim 32, the combination of Wade and Stein disclose that the predetermined surface corresponds to a light receiving surface of an imaging sensor.  Para 7 indicates camera


Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wade and Stein in further view of Rider et al. (U.S. Patent No. 5,231,355, hereinafter Rider).
	With respect to Claim 4, the combination of Wade and Stein disclose a process of correction when the part can’t be identified [see para 11, general compass data] but does not disclose further 
	Rider discloses displaying an error code on an LCD when an error is detected.  Column 18, lines 20-36.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Wade and Stein to have a notification unit [Rider's LCD] that notifies a user of information concerning that an azimuth in which the predetermined surface of the electronic apparatus is directed cannot be detected, in a case where the type of the power source connected to the electronic apparatus is not determined for the benefit of further communicating details about correction that Wade already performs.
	With respect to Claim 5, the combination of Wade and Stein disclose a process of correction when the part can’t be identified [see para 11, general compass data] but does not disclose further comprising a notification unit that notifies a user of information indicating decreasing accuracy of a process for detecting an azimuth in which the predetermined surface of the electronic apparatus is directed is decreased, in a case where the type of the power source connected to the electronic apparatus is not determined.
	Rider discloses displaying an error code on an LCD when an error is detected.  Column 18, lines 20-36.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Wade and Stein to have a notification unit [Rider’s LCD] that notifies a user of information concerning that accuracy of a process for detecting an azimuth in which the predetermined surface of the electronic apparatus is directed is decreased, in a case where 
	With respect to Claim 19, the combination of Wade and Stein disclose a process of correction when the part can’t be identified [see para 11, general compass data] but does not disclose further comprising notifying a user of information indicating that an azimuth in which the predetermined surface of the electronic apparatus is directed cannot be detected, in a case where the type of the power source connected to the electronic apparatus is not determined.
	Rider discloses displaying an error code on an LCD when an error is detected.  Column 18, lines 20-36.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Wade and Stein to further comprising notifying [via Rider’s LCD] a user of information concerning that an azimuth in which the predetermined surface of the electronic apparatus is directed cannot be detected, in a case where the type of the power source connected to the electronic apparatus is not determined for the benefit of further communicating details about correction that Wade already performs.
	With respect to Claim 20, the combination of Wade and Stein disclose a process of correction when the part can’t be identified [see para 11, general compass data] but does not disclose further comprising notifying a user of information indicating decreasing accuracy of a process for detecting an azimuth in which the predetermined surface of the electronic apparatus is directed is decreased, in a case where the type of the power source connected to the electronic apparatus is not determined.
	Rider discloses displaying an error code on an LCD when an error is detected.  Column 18, lines 20-36.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Wade and Stein to further comprising notifying [via .


Response to Arguments
Applicant's arguments filed 24 December 2020 have been fully considered but they are not persuasive. 
	The examiner’s wishes to start by confirming that official notice is only relied upon to show the fact that their exist cameras that use either a single battery, multiple batteries or an AC power source.  
	On pages 10-11 the applicant argues that that Wade doesn’t teach an image shooting mode and that Wade and Stein do not teach or suggest correcting a detection value based on information that is prepared for the combination of a power source and an image shooting mode.  
	Stein teaches correcting for interference from a power source, including batteries, or other internal components, with values prepared in advanced for known components.  The applicant agreed that cameras are known to be powered by a battery, batteries or Ac power.  Therefore one of ordinary skill would consider correcting for interference from these well-known power sources.  Wade teaches that motion is known to cause errors in magnetometer readings.  Therefore one of ordinary skill would seek to correct Wade based motion or lack of motion of the camera.  Unless there can be shown to be some unexpected results from correction for both power source and shooting mode, one of ordinary skill would seek to minimize all well-known sources of error, in order to produce the best results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                      
                                                                                                                                                                                                       /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855